POLYMER BINDER FOR LITHIUM BATTERY AND METHOD OF MANUFACTURING


Primary Examiner: Gary Harris 		Art Unit: 1727       September 21, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 10/16/2020, 10/16/2020, 10/16/2020 & 02/02/2022 were considered by the examiner.

Drawings
3.	The drawings were received on 10/07/2020.  These drawings are acceptable.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-4, 7-10 & 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida US 2017/0018805.
 	As to Claim 1, Yoshida discloses an anode active material layer (negative electrode) for a lithium battery (see abstract and title).
Said anode active material (negative electrode) layer comprising multiple anode active material particles and an optional conductive additive that are bonded together by a binder comprising a high-elasticity polymer having an inherent recoverable 5tensile strain from 5% to 700% when measured without an additive or reinforcement in said polymer wherein said high-elasticity polymer contains a cross-linked network of polymer chains (see preparation of negative electrode, [0024, 0505-0506]).  The tensile strain is inherent given the high-elasticity polymer is a styrene-butadiene rubber and would have the feature within the broad range being claimed.
 	As to Claim 2, Yoshida discloses the anode (negative) active material layer of claim 1, wherein said high-elasticity polymer comprises a styrene-butadiene rubber or a combination thereof [0506].  
	As to Claim 3, Yoshida discloses the anode (negative) active material layer of claim 1, wherein said high-elasticity polymer comprises a polyaniline, sulfonated derivative thereof [0075, 0147, 0160, 0215, 0297 & 0326], or a combination thereof.  
	As to Claim 4, Yoshida discloses the anode (negative) active material layer of claim 1, wherein said anode active material is selected 20from the group consisting of: (a) silicon (Si), germanium (Ge), tin (Sn), lead (Pb), antimony (Sb), bismuth (Bi), zinc (Zn), aluminum (Al), titanium (Ti), nickel (Ni), cobalt (Co), and cadmium (Cd); (b) alloys or intermetallic compounds of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, Ti, Ni, Co, or Cd with other elements; (c) oxides, carbides, nitrides, phosphides [0389, 0390, 0394, 0403 & 0404-0408] or lithium-containing composites [0320]; and (h) combinations thereof.  
10  	As to Claim 7, Yoshida discloses the anode (negative) active material layer of claim 1, wherein said conductive additive is selected from a graphite, carbon, or a combination thereof [0047, 0057-0063, 0165, 0506-0507].  
 	As to Claim 8, Yoshida discloses the anode (negative) active material layer of claim 7, wherein said graphite or carbon material is selected from amorphous carbon [0294 & 0328], coal tar pitch, petroleum pitch [0326], carbon black, acetylene black [0294], activated 15carbon [0262], or a combination thereof.  
 	As to Claim 9, Yoshida discloses the anode (negative) active material layer of claim 1,  wherein said anode active material particles are coated with or embraced by a conductive protective coating selected from a carbon material [0165] conductive metal oxide, or conductive metal 20coating [0406].  
 	As to Claim 10, Yoshida discloses the anode (negative) active material layer of claim 1,  anode active material layer of claim 1, wherein said high-elasticity polymer is a neat polymer having no additive or filler dispersed therein [0297-0299 & 0447].  
 	As to Claim 14, Yoshida discloses a lithium battery containing an optional anode current collector [0436].  The anode (negative) active material 15layer as defined in claim 1.
A cathode active material layer, an optional cathode current collector, an electrolyte in ionic contact with said anode active material layer and said cathode active material layer [0312] and an optional porous separator [0482-0485].  



Allowable Subject Matter
5.	Claims 5-6, 11-13 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 5 requires the anode active material layer of claim 4, wherein said Li alloy contains from 0.1% to 10% by weight of a metal element selected from Zn, Ag, Au, Mg, Ni, Ti, Fe, Co, V, or a 5combination thereof.  
 	Claim 6 requires the anode active material layer of claim 1, wherein said anode active material contains a prelithiated Si, prelithiated Ge, prelithiated Sn, prelithiated SnO,, prelithiated SiOR, prelithiated iron oxide, prelithiated VO2, prelithiated Co3O4, prelithiated Ni3O4, or a combination thereof, wherein x = 1 to 2.  
 	Claim 11 requires the anode active material layer of claim 1, wherein said high-elasticity polymer contains from 0.1% to 50% by weight of a lithium ion-conducting additive dispersed therein, or 25contains therein from 0.1% by weight to 10% by weight of a reinforcement nano filament selected from carbon nanotube, carbon nano-fiber, graphene, or a combination thereof.  
 	Claim 12 requires the anode active material layer of claim 11, wherein said lithium ion-conducting additive is selected from Li2CO3, LizO, Li2C204, LiOH, LiX, ROCO2Li, HCOLi, ROLi, (ROCO2Li)2, (CH20CO2Li), Li2S, LiXSOy, or a combination thereof, wherein X = F, Cl, I, or Br, R = a hydrocarbon group, 0 < x < 1, 1< y < 4.  
 	5Claim 13 requires the anode active material layer of claim 11, wherein said lithium ion-conducting additive is selected from lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6), lithium borofluoride (LiBF4), lithium hexafluoroarsenide (LiAsF6), lithium trifluoro- methanesulfonate (LiCF3SO3), bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(oxalato)borate (LiBOB), lithium oxalyldifluoroborate (LiBF:C)04), lithium tOnitrate (LiNO3), Li-fluoroal kyl-phosph ate (LiPF3(CF2CF3)3), lithium bisperfluoro- ethylsulfonylimide (LiBETI), lithium bis(trifluoromethanesulfonyl)imide, lithium bis(fluorosulfonyl)imide, lithium trifluoromethanesulfonimide (LiTFSI), an ionic liquid- based lithium salt, or a combination thereof.  
 	Claim 15 requires the lithium battery of claim 14, which is a lithium-ion battery, lithium metal battery, lithium-sulfur battery, lithium-selenium battery, or lithium-air battery.
 	The above claims provide sufficient specificity to the base claim with any intervening claim and do not appear to be obvious to modify over the art of record.

6.	A restriction has not been made between the article claims and/or method claims as no substantive limitations have been presented at this time.  The examiner notes if applicant amends method claims and adds substantive limits a restriction may be required at that time.

7.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727